DETAILED ACTION
This Office Action is in response to Amendment filed October 7, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8, 9, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose the configuration where “the barrier layer is on the top surface of the wire but is not vertically over an the left and right side edges of the SSA barrier 417 are also vertically over the uppermost surface of the barrier liner 414, and (d) therefore, the limitation “the barrier layer is on the top surface of the wire but is not vertically over an uppermost surface of the barrier liner” recited on lines 20-21 was not originally disclosed.
(2) Also regarding claim 1, Applicants did not originally disclose the configuration where “the barrier layer is on the top surface of the wire but is not vertically over an uppermost surface of the barrier liner” as recited on lines 20-21 where “the barrier precursor material” is disposed “on a barrier liner” as recited on line 3, because (a) this limitation appears to be derived from the drawings of Figs. 4c and 4d of current application, (b) however, Applicants did not originally disclose that the leftmost and rightmost edges of the SSA barrier 417 are perfectly aligned with the leftmost and rightmost inner sidewalls of the barrier liner 414, (c) in other words, drawing a vertical line that may or may not be aligned with another vertical line without explicit disclosure as such is not a clear disclosure that one of ordinary skill in the art can recognize as a what Applicants claim in the amended claim 1 is a schematic illustration of the method shown in Figs. 4a-4d of current application rather than an actual method where the claimed copper, manganese, silicon and oxygen would diffuse in all directions, resulting in formation of the claimed barrier layer disposed vertically over the uppermost surface of the barrier liner.
(3) Further regarding claim 1, Applicants did not originally disclose that the barrier layer has “a composition of elements, the elements including manganese, copper, silicon and oxygen” as recited on lines 19-20, because Applicants originally disclosed migration of an alloying metal of manganese into the first film to form a barrier layer comprising manganese, silicon and oxygen rather than migration of both copper and manganese into the first film to form a barrier layer comprising manganese, copper, silicon and oxygen; in other words, Applicants claim that “thermal treating … the barrier precursor material to cause the alloying metal in the barrier precursor material to migrate to a region of the first film (emphasis added)” on lines 16-18 of claim 1, which 
Claims 4, 8, 9, 16 and 19 depend on claim 1, and therefore, claims 4, 8, 9, 16 and 19 also fail to comply with the written description requirement.

Claims 1, 4, 8, 9, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(1) Regarding claim 1, the limitation “the barrier layer … is not vertically over an uppermost surface of the barrier liner” recited on lines 20-21 is not enabled, because (a) the claim limitation requires that, even when copper and manganese atoms are added to “a region of the first film above and directly on a top surface of the wire” recited on lines 17-18, the “region of the first film” would not laterally expand, (b) in other words, what Applicants claim is that the diffused copper and manganese atoms are incorporated inside the atomic gaps between the silicon, oxygen, hydrogen and carbon atoms constituting the first film, and therefore, the barrier layer has the same lateral dimension as “a region of the first film”, and (c) however, Applicants did not originally disclose how to add the copper and manganese atoms to atomic gaps of the region of the first film without laterally expanding the dimension of the barrier layer to be formed vertically over the uppermost surface of the barrier layer, and even when the copper 
(2)  Further regarding claim 1, claim 1 fails to comply with the enablement requirement for the following reasons:
(a) As discussed above, the left and right side edges of the SSA barrier 417 are also vertically over the inner surfaces of the barrier liner 414 in Fig. 4c of current application, and therefore, for the limitation “the barrier layer is on the top surface of the wire but is not vertically over an uppermost surface of the barrier liner” recited on lines 20-21 to be true, the copper atoms constituting the wire 418 and the manganese atoms constituting the barrier precursor material should diffuse toward an imaginary line along the center of the wire 418 since otherwise the claimed barrier layer would also be formed vertically over the uppermost surface of the barrier liner in Fig. 4c of current application.
(b) The limitation “the barrier layer is on the top surface of the wire but is not vertically over an uppermost surface of the barrier liner” also fails to comply with the enablement requirement for the following reasons:
(b-1) The breadth of the claims: the limitation “the barrier layer is on the top surface of the wire but is not vertically over an uppermost surface of the barrier layer” recited on lines 20-21 of the amended claim 1.
(b-2) The nature of the invention: the barrier layer comprising manganese, copper, silicon and oxygen as recited on lines 19-20 is formed “on the top surface of the 
(b-3) The state of the prior art: when copper atoms diffuse from the wire 418 and the Cu-Mn barrier precursor material 416, and manganese atoms diffuse from the barrier precursor material 416 by the thermal treatment, these copper and manganese atoms would diffuse in all directions rather than strictly in a vertical direction.
(b-4) The level of one of ordinary skill: one of ordinary skill in the art cannot limit or focus diffusion of the copper and manganese atoms in a vertical direction only.
(b-5) The level of predictability in the art: the diffusion of the copper and manganese atoms will diffuse in all directions rather than along a vertical direction.
(b-6) The amount of direction provided by the inventor: Applicants did not provide any enabling disclose on how to shepherd the copper and manganese atoms in a vertical direction only.
(b-7) The existence of working examples: none since controlling the diffusion of the copper and manganese atoms in a vertical direction only would be in violation of the Laws of Thermodynamics.
(b-8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Applicants did not originally disclose how to control the diffusion of the copper and manganese atoms in a vertical direction only, which is not physically possible.
(c) Therefore, the claimed phenomenon would only be possible when Applicants and one of ordinary skill in the art can perfectly control the diffusion of the copper atoms from the wire 418 and the Cu-Mn alloy barrier precursor material 416, and the in a vertical direction only, which is not physically possible; in other words, when in reality, the copper and manganese atoms diffuse in all directions, some copper and manganese atoms would diffuse directly over and beyond the inner surfaces of the barrier liner 414, resulting in creation of the claimed barrier layer, which comprises manganese, copper, silicon and oxygen, directly over the barrier liner, too; the Examiner notes that the currently claimed invention recited in claim 1 appears to be directed to the schematic illustration shown in Fig. 4c or 4d of current application rather than an actual device structure, which may render the amended claim 1 noncompliant with the written description requirement since Applicants appear to claim a design of a device that is not possible to make in reality.
Claims 4, 8, 9, 16 and 19 depend on claim 1, and therefore, claims 4, 8, 9, 16 and 19 also fail to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 8, 9, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(2) Also regarding claim 1, it is not clear whether the limitation “a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen (emphasis added)” recited on lines 19-20 can suggest that the barrier layer can have a composition of (i) manganese, (ii) copper, (iii) silicon, (iv) oxygen, (v) manganese and copper, (vi) manganese and silicon, (vii) manganese and oxygen, (viii) manganese, copper and silicon, (ix) manganese, copper and oxygen, (x) copper, silicon and oxygen, and so on, because (a) the limitation cited above does not necessarily suggest that the barrier layer has all of manganese, copper, silicon and oxygen, and (b) vast majority of, if not all of, the composition of the barrier layer cited above also fail to comply with the written description requirement.
(3) Further regarding claim 1, it is not clear whether the limitation “a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen (emphasis added)” recited on lines 19-20 suggests that the barrier layer only includes all or some of the manganese, copper, silicon and oxygen, because (a) the barrier layer can have a composition of manganese, copper, silicon, oxygen, and additional and unspecified element(s) since the transitional phrase “including” does not 
(4) Still further regarding claim 1, it is not clear how the step of “thermal treating” of the barrier precursor material is performed such that it causes “the alloying metal in the barrier precursor material to migrate to a region of the first film … to convert the region of the first film to a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen” as recited on lines 16-20, because (a) Applicants simply claim that the first film includes silicon, oxygen, hydrogen and carbon on lines 9-10 of claim 1, then claim that “the alloying metal”, which is manganese as recited on lines 5-6 of claim 1, migrates into the first film, and then the claimed barrier layer has a composition of elements, the elements including manganese, copper, silicon and oxygen is formed, (b) neither the first film nor the alloying metal comprises copper, and therefore, it is not clear where the copper that is a part of the claimed barrier layer originated from, (c) in other words, it is not clear whether the claimed copper that may be a part of the claimed barrier layer originates from the wire, from the barrier precursor material or from another source that Applicants did not originally disclose and do not specifically claim, which would render the amended claim 1 further indefinite, (d) it is not clear whether the claimed barrier layer is formed inherently when there is a wire comprising copper, when there is a barrier precursor material comprising copper, or when there are both a wire comprising copper and a barrier precursor material comprising copper, and (e) it is not clear whether the specifically claim.
(5) Still further regarding claim 1, it is not clear how the migration of the alloying metal which is manganese in claim 1 as recited in the limitation “thermal treating … the barrier precursor material to cause the alloying metal in the barrier precursor material to migrate to a region of the first film” recited on lines 16-19 can result in the formation of the claimed barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen as recited on lines 16-20, because (a) Applicants do not specifically claim that copper atoms also migrate into the first film, and (b) it is not clear whether the first film also comprises copper to begin with.
(6) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the claimed barrier layer having a composition of elements, the elements including copper as well as manganese, silicon and oxygen is formed, because (a) as discussed above under 35 USC 112, first paragraph, rejection, Applicants did not originally disclose how the claimed barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen is formed, (b) as discussed above, Applicants did not originally disclose and currently claim what the source of the copper included in the silicide barrier is, and (c) Applicants did not originally disclose and currently claim the thermal treating parameters including temperature, duration of the etc. to form the claimed silicide barrier comprising manganese, copper, silicon and oxygen.
Claims 4, 8, 9, 16 and 19 depend on claim 1, and therefore, claims 4, 8, 9, 16 and 19 are also indefinite.

Response to Arguments
Applicants' arguments filed October 7, 2021 have been fully considered but they are not persuasive, especially because claim 1 still fails to comply with the written description requirement and is also indefinite as discussed above.
Applicants argue that “In any case, to the extent the support is not express, it is at least implied or by or inherent in the above disclosure”, and that “The Examiner is reminded that support can be express, implied, or inherent disclosure to satisfy the enablement requirement.”  The Examiner notes that Applicants did not make any specific and concrete arguments to which the Examiner may be able to respond.  Applicants simply made allegations without any substantiating evidence.  Finally, it is not clear how a phenomenon of a strictly vertical diffusion that Applicants’ did not provide any explanation of, and that is likely to be in violation of Law of Physics, can be implied or inherent.
The following is the response the Examiner made in the Non Final Office Action, which may be relevant to Applicants’ arguments:
“The Examiner notes that Applicants did not make any specific arguments traversing the 35 USC 112, first and second paragraph, rejections in the REMARKS filed March 19, 2021.

More specifically, there is a contradiction between the limitation “a barrier layer having a composition of elements, the elements including manganese, copper, silicon and oxygen” recited on lines 19-20 and the limitation “the barrier layer is on the top surface of the wire but is not vertically over a top surface of the barrier layer” recited on lines 20-21, because when copper and manganese atoms are found in the claimed barrier layer, the barrier layer would also be formed vertically over the top surface of the barrier liner since incorporation of the copper and manganese atoms would enlarge the lateral dimension of the barrier layer beyond the lateral extension of the “region of the first film” as addition of the copper and manganese atoms into the first film would laterally expand the claimed “region of the first film” to form the barrier layer.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

December 17, 2021